Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused was represented by a nonlawyer at the pretrial investigation. However, at the trial itself he was represented by individual civilian counsel, who had served in the Army and had been certified by The Judge Advocate General of that service, and by the appointed defense counsel who was qualified within the meaning of Article 27, Uniform Code of Military Justice, 10 USC § 827. The accused now contends that he was prejudiced by the appointment of a nonlawyer for the pretrial investigation because “the possibilities open to a skilled lawyer in developing inconsistencies and new leads were manifold.” The record of trial appears to be contrary to this assertion. Thus, individual civilian counsel testified at the trial to contradict testimony of a Government witness. He said that he had personally interviewed only this Government witness before trial because he considered him to be “the main witness.” In any event, no objection was made to the pretrial investigation and no request for a continuance for preparation of the defense case was presented. In addition, testimony at the pretrial investigation was used by the defense to impeach prosecution witnesses. Under the circumstances, the error in the pretrial proceedings does not require reversal of the findings of guilty. United States v Mickel, 9 USCMA 324, 26 CMR 104.
The decision of the board of review is affirmed.
Judge Ferguson concurs.
Judge Latimer concurs in the result.